PER CURIAM.
This cause having heretofore been submitted to the court on Petition for Writ of Certiorari upon the transcript of record and briefs to review the order of the District Court of Appeal of Florida, Third District, in said cause bearing date 27 February 1961 (petition for rehearing denied 15 March 1961), and the record having been inspected, it is ordered that said Petition be and the same is hereby denied.
THOMAS, DREW, THORNAL and O’CONNELL, JJ., concur.
ROBERTS, C. J., and TERRELL and HOBSON (Retired), JJ., dissent.